     Case 2:20-cv-04927-SK Document 17 Filed 03/08/21 Page 1 of 2 Page ID #:3752




 1 TRACY L. WILKISON
   Acting United States Attorney
 2 DAVID M. HARRIS
 3 Assistant United States Attorney
   Chief, Civil Division
 4 CEDINA M. KIM
                                                                   JS-6
 5 Assistant United States Attorney
   Senior Trial Attorney, Civil Division
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 SIMITRIO PEDROZA                      No. 2:20-cv-04927-SK
17 VILLANUEVA,
                                         JUDGMENT OF REMAND
18             Plaintiff,
19
                      v.
20
21 ANDREW SAUL, Commissioner of
   Social Security,
22
23             Defendant.
24
25
26
27
28
     Case 2:20-cv-04927-SK Document 17 Filed 03/08/21 Page 2 of 2 Page ID #:3753




 1
            The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
     (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
 4
     IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
 5
     captioned action is remanded to the Commissioner of Social Security for further
 6
     proceedings consistent with the terms of the Stipulation to Remand.
 7
 8
 9
          0DUFK, 2021
10 DATED:
                                           HON. STEVE KIM
11                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Proposed Judgment                       1
